6
    OFFICE      OF THE ATTORNEY     GENERAL   OF TEXAS
                           AUSTIN




    Eon. SamT.    Iifflt
    County Attorney
    Fanola County
    Carthage,  lexae                              ;//
                                              /
    Deam sir:                                 \   \
Eon. Sam T. fiolt
                , pago $2

am&    the oocaa;lselansxs~~.p~o~~ota
                                 oi the oounty.
        The aounty road and bridge fun& @roper ir
derived from two aouroesr oounty taxes and autqmo-
bile registrationtaxes.
        slnaf3 YOU mentim w00uILty rum  that UB
derire0 fmm automobileregistrations*,we gathar
that you are prinolpallp interested In that par-
tlon of the oounty road and bridge fund aoorulng
wdex A.rtiale6675a et Vernon’e Annotate4Civil
statutes,The Automoblla RegistrationA.ot.
         mii0fiition         0f   that   porti=    0r   the     may
road and brid&e fund oonrlstlngof autenobfle~ reg-
lstratian iee8 1s governe& by Seotlon 10 af Arti-
916 66%~~ supzh    The pertinent provlsloruof aald
motion read as follows:
         *None of the monies do plaoe4 to the
      oredit of the Road and Bridge Fuad of a
      00unty~hdi        be    ~eat4~~th0             arm
      Qr oomp6nsatlon         of ,qny couqty      Judge    or
      County CaPzPliseioner, but all said MOII-
      lee shall be used for the oonstruotlcm
      and malntemnoe o? lateral roads in suoh
      oounty under the ouper~islonot the
      County En&laeer, ii there be one, and
      -ifthere 1s no sueh engineer, thed the
      county coi3mlssioner8*Court abaU have
      author.ltyto oomand the aervloes of
      the DlvieionEngineer oi the stats El&k-
      way Dspartruent~forthe purpose of nupes-
      vising the oonatruotkonaad eurveping
      of lateral roads 5.ntheir rerrpeotlra
      COliRtlQ)S.All fuuda allooated to the
      oountiea by the pravZe1oo.aor this Act
      (Arts. 6675a-1 to 6676~141   P.O. Art,
       07a) my ba used by the crountler1~ the
        ymnt of obllgetlema,ii any issued
      and inourred in the oonstruotlcmof the
DOE.   Stk5 T.   R&i, iJtig83

       lniprovwnent0r all roado, lnoluding
       state Eighwaya or %uoh oounties an6
       dletrlota thsrelnl or the lmprorsment
       of the roads oomprisingthe Co#nty
       Rood %y%tect."
       The oaee oi Storall Y. shivers, Clv. APP.,
75 3.W. (26) 276, Affirmed (Comm. App.) 103 'S.W.
ted) 363, &I page 387 OS the latter opinion,
aontaics the roiiOmg   stataE%ntwith respeot
to th% abov%.quoted%%%tion~
         “AS to t&it portion of automobile
       regiatretionfees retainad  by Van Zandt.
       County artiole 5675a-10, Vernon*8 Ac-
       notated Civil Statutes, expressly pro-
       vldes hcws%m% shall be expanded,md
       for that reaew. it i8 obvloua that ar-
       tic16 6740 has no applicationto %amesa
        Ee hare been unable to find any oth%r luw
gO~%d.Cg the diEWOsitlOR Oith%%e fUndI#iFOE
automblle raeietratlonfee8 In the oounztyroad
and bridge tuntl. The purpwe a% stated in Ar-
tiole 6875a-10 1% the "oonetruotion%.ndmaintEa-
acoe or lateral roada” or”paynmnt oi obli&catioaaa
inourwd   .a~ the 00n9truotiocor iqmm5imt      0r
all roada in the oounty - aounty or 6$at%.
There is co fmmula for the spending of thio
p%&A.oularportion of the oount road and btidge
fucd.   brtzole 6740 haa no qppl5:oation, aooorib
fng to the deolsion ai Stovall f. Shivara, %upra,
'Sheresponalbllity'forthe proper %xp%ndUure
of the%% fund8 rest% prlaarllg   upon the (louda-
cilocqra* Court.      we wleh   to quote   rurther   from
the opinion otthe 0%&m. OS A&+p*of T-8,               S%%I
(a) ln the Stovall Y. Shlmrs Opi.~ioh
         "By artlole 2342 of the Revised
       Statutecr,It 1% provided that the %BII
       eraloamissicner%, together with ths
Iion.SasxT. Ilolt,page 4

     aounty jud&e, shall aoqmea the *aes
     mlssfon%reoourt.' SuOh oourt is mm*
     LBctitly  a unit, anQ la the agenay OS
     tha wholo county. The respectivemam-
     here of the oonmieelonerrr  oourt are
     thareforoprlmarlly reprsmmtatlver of
     the WLOl%   countyI,8ndnot merely repro-
    3or;tatives or twx  ree+3otive preoinot~.
    The Euty of the ooxmieslonerrroourt 1m
     to transaot the buslnea6,   proteot  the
     intereats,and promote the welfare OS
     the ootmty 88 a whole. ting the powers
     OOnferr@d UpOn sUOh COW     by hi010
     2951 are the rolloming: The power to
     lay out and establish, ohange and die-
     oontinue road6 anb hi&ways, the power
     to build bridge8 an& keep them in co-
     pair, and the power to exeroise general
     aontrol over all roa6a,QIghways,farrim,
     and bridgea in their aountiea. They
     have the power to la a tax not tiaes-
     teed 15 oente on the'v100 vduatlon
     for roads and bridgarr.This fund is,
     o? course, for the benefit   OS alJ.roads
     and bridges of the county+. Tbsae pro-
     visions of the law, aa well &a other8
     WhiOh lnl&ltbe mentioned, olearly oon-
     tamplate that the oomalssloner~oourt
     or eaoh oounty s&U regard the road8
     and htghwayn OS the cowty ae a ayntem,
     to be laid out, ohangbd, repaired, im-
     proved, ana malntalned,aa far ae prao-
     tloal, ae a whole to the beet interests '.
     and welfare of all the peopk:;Uf the
     oounty. It ie clearly    oontenkplated  that
     all road6 and bridgee of the dounty
     shall be x&ntalne&, repaired, and irib
     proved when neoesmry, as th8 &x:ditlarr
     stayrsqslrs, ragarUa.susOS the pre~lnd
      in which scum araybs loaatsd 80 far a8
     the funds till equitably   $ish’y.*
lion.SataT. !klt, page 6

        AS for that portlim or the Omnty road
antibrie8 riutdconsistingof oountp taxes, ar-
tiolc 674.0,Revised Civil statute*, prorIde&:
        'The-oormleoioners oourt sheU me
     that the r=aC and bridge fund of their
     oounty is judialouslyand equltabu ex-
     pcnded on the roads end bridges of their
     county, and, as nearly so the oondltion
     and necessity of the roads will pentilt,
     it ahd.l be expended in eaoh oowty ooa-
     nSseionars preoinot in proportionto the
     arcountoollectad iosuah preolnot. Money
     used in builda permanent roada shall
     first be used only on first or seoond-
     olass coadn, and on those w:liohshall
     have the right of way r~mdfd    rrae of
     aoot to m&a as straight a road a8 i8
     praotloableand having the graatest
     banua ordered   by the aitisearr   of aoney,
     labor or other property."
        Thts artlole hae beeJI aon8tSwd by the
COISL of hpp. of the State OS Tfixa~r Stomll v.
Shivurs, suprar
        viequote therefK@isi
                          as rollmmr
        *It till be observed that Yhe a&%1-
     cle in qusetion provides that the road
     and bridge fund shall bs judfoiously
     and equitably expended on the roads and
     briazes or the oounty, and, .aanearly.
     BE the oondltlon an& neoessity of the
     roads ~111 per&t, shall be expended in
     eaah oounty oommlmeloaera preoinot In
     proportion to the wuat    oolleoted in
     such prprsoinot.In our opinion,there
     is obviously nothing ia t..isattiC
     vhlah oompels the oosaaiealoners oourt
     to divide the road and bridge fund aa-
Xoai.Sam T. iiolt,page 6

     oordlng to any Slxed mathematloalfor-
    mula, and apportion mine ln advanoe for
     the purpose of being ex?ehaed ir eny
     given preoinot. The use of the vora
     *expmded* to our ffiinc~ clearly 8ug-
     gee&l)that said fundo shall be appar-
     tloned and raid out rra time to time
     as the necessity for their use arises
     in the ordinary adr&istration of the
     aounty affairs.'* I++ *
        '%WAthatandJng this, the oonmie-
    sionera ao*urtmw3t give effeot to said
    artiole 6746 exoept when the neoesel-
    ties of thu road6 and bridges require
    a departure from %t. That article re-
    spirssthat the road and bridge fun46
    OS all oountlea shall be judlelously
    aad equitably expended, It further ra-
    qulres that suoh fund.8shall* ar near17
    a8 the oonditlon and neoessity of the
    roads will~pmz&lt. be expended in each
    o~salcmer8     preolnot in ~roportloh
    to the aamuht aolleatsd In euah pre-
    alnat. The aomlnant aurporreo? this
    statute f4eeBgto be to require t&t the
    road ana bridge tuna shall be expended
    in eaoh odselonerm    preolnqt In pro-
    portion to the amount oolleoted there-
    ia. In this regard, the statutemeans
    that eeoh preolaot shell prima fa8ke
    be entitled to its own funde, and In
    the absenoe of anyreaaonr,to the oon-
    trary they ehould be a0 rivfdea ana
    expended. However, the: duty to ex-
    pend the riukd5in the i.:oportIon above
    rsentialeaie not (~1absalutelyinrlt3x-
    ible-one, This 18 evlaent from.the
    ra0t  that the actalnantpurpose af the
    statute is qualift to the extent
    that the oourt by olear Lmplioationie
Eon. 3amT. k;olt,page 7


       giren the right to expand the road fh5a
       bridge fimmdin a proportion other than
       in the proportion Ln uLloh they are ool-
       leot6d when the conditions of the roada
       Ln the raspaotlvapraalnota oroatea a
       neoeaslty bo Uo do. We think, however,
       that tho requirementto ax,-,end the fund
       in the proportionmentioned oannot be
       avolde6 exoept in oases or 00naitions
       of neoeeslt~. or oourae, the oc~mls-
       alonsre oourt baa the right to e4xerolt36
       Its rroundjudgaent in aetatiing the
       naoossltg, but it oannot aot arbltre+
       lly in rogacd to such li?atter.W
        Xn answer to your question we wfah to ad-
vise that the dirtrlbutlonof the mnlos in the
oounty road and brid$e fuadia governed byarbl-
015 66?6a-l0; ArCi    6740 and the cule laid
down in the ease of 3tovall v. 3biver8, au@%.
        As for that portion or the oouaty.roaa
and brl6ge Pund aon818tlago flutomblle re@8-
trfdion fee8 pa%& into th0 fund of @iale 667ba,
s5otlon 10, Is aontrolllng. It i8 Out opl5lon
Chat   la
        expaadlngthis port;lonof the fund for
the purposes expre8,sl.y
                       set cut in reutlan 10 of
artlola 6675a, the eemmieelonere*oourt of the
oounty shell regard the roads tutahighways of
the ooun~y aa a ~yiat6Mii
                       to be built  kmproved and
maintained ae a Whole to Che best faterests aad
welfare of all the people of the aouaty and of
~11 the preolnots or th0 oOuntyc
        In reepeot tothe oauntp rcaisedtponles,
%aey mist be mjudloioumlyand equitably"axpead-
ea. While the statute (hrti.6740' lrupra)oon-
tern&ate8 that   the monLa8 shall $ ex,7enlsbI5
eaoh oomleeionsre pre@inat in mportlon to the
amouat oolleoted in auoh preoinot,~theoom.ilc
oionesa* adurt is not oaerpeued to falloffany
mathenratiaal  r0mu    in dividing the fund+
Roll.SaElT. nolt, paga 8
        caess   or   condition8     or   neoesslty   dwiirg
the oomAsslmers*   oourt*a departure rrom the rule
w:iich is that %3aoh preelnat c&all prIma taoie
be antitled to ita own fund.”

        Under the statutes and.'the,'a~~ve,:deOibion
neither or the standardaeat rorth 10 your lat-
tar are oontrolling- "'funds* * * should be
divided into r0m equal part8 ror eaoh OOIEGO-
sionere prsoinot, or should .++ c be dlvlded ao-
crordlngto the amount 0r peraentqge or mile8 0r
roads to be naintained in saoh pracinot t * * w
       Trusting that wo have runy              allaware&
your inquiry, we are
                                  Yours vary truly
                           ATTCRHp;y GXNi;~ CF T?iJ&S


                           BY

                                               COMMITTEE